Gilbert, J.:
We are of opinion that the court below correctly held that the notes in controversy were not within the power of attorney. That instrument is inartificial. Still the language used in granting the particular authority plainly imports a limitation of ttie power of the agent, to checks and notes payable at a bank in which the principal had an account, and the general language which follows does not affect that limitation. General language of that kind confers only such powers as are usual and proper for the execution of the par*598ticular authority. (North R. Bk. v. Aymar, 3 Hill, 262; Holtsinger v. Nat. Corn Exch. Bk., 6 Abb. Pr. [N. S.], 292.)
The question of ratification was one of fact. There was sufficient evidence that no ratification was made to require the submission of that question to the jury. Nor do we perceive any error in the admission of testimony. That to which the plaintiff now objects bore more or less directly on the question of ratification, and was pertinent to show the intent and object of the defendant and his wife in executing the mortgage, which is relied upon as an act of ratification, and, also, that they were not apprised of the purpose which the plaintiff sought to accomplish thereby. Ratification depends very much upon intent. Evidence which serves to illustrate that is always competent.
Judgment and order denying new trial affirmed, with costs.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment and order denying new trial affirmed, with costs.